ALLOWANCE
The amendment filed 10/26/2021 has been entered.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1, 3, 5-8, 10-18 are allowed.
The following is an examiner's statement of reasons for allowance: 
See applicant's arguments filed 10/26/2021.
The prior art taken as a whole does not show nor suggest a lighting module comprising: a light mixing chamber, and a light source arranged to emit light into the light mixing chamber, wherein the light mixing chamber is delimited by a back plate opposed by a cover plate and a sidewall arrangement extending between the back plate and the cover plate, wherein the cover plate is transmissive for light emitted by the light source and transmissive for sound waves, wherein the back plate has a light-reflective surface facing the light mixing chamber, wherein the light source is mounted to the light-reflective surface of the back plate, wherein the back plate comprises a plurality of through holes, each through hole having a diameter in a range of 50 to 500 micrometers, and wherein the combined area of the through holes forms 0.5° to 2° of the total surface area of the light-reflective surface, and wherein the lighting module further comprises a further member covering the back plate such that the back plate is arranged in between the light mixing chamber and the further member as specifically called for in the claimed combinations.
The closest prior art, Tridonic (DE 102012205188), teaches a lighting module comprising: a light mixing chamber, and a light source arranged to emit light into the light mixing chamber, wherein the light mixing chamber is delimited by a back plate opposed by a 
However, Tridonic, does not include wherein the combined area of the through holes forms 0.5° to 2° of the total surface area of the light-reflective surface, and wherein the lighting module further comprises a further member covering the back plate such that the back plate is arranged in between the light mixing chamber and the further member as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Tridonic reference in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cortonesi (US 5,942,736), Fujiwara (US 5,532,440), Whitney et al. (US 5,504,281), and Swinkels et al. (US 2014/0299408) disclose a similar acoustic/sound panel with holes.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875